   
  
 

24 ting Case 1:19-cr-00506-LAK Document5 Filed O7AMAR FRESH Of Bec

IDoe UMENT
rf co YT ]
UNITED STATES DISTRICT COURT \ oe RONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK -
---------------- - I FILED.
UNITED STATES OF AMERICA : sesh 1 gor
INDICTMENT

~ Vv. _
19 Cr.
AKBAR MEIGHAN,

a/k/a “Meighan Akbar,” : 7 CRIM oO (} 6
a/k/a “Careem Meig,” :
a/k/a “James K Taylor,” DO

Defendant.

eae ea a ea ea ea x

COUNT ONE

The Grand Jury charges:

On or about June 27, 2019, in the Southern District of New
York and elsewhere, AKBAR MEIGHAN, a/k/a “Meighan Akbar,” a/k/a
“Careem Meig,” a/k/a “James K Taylor,” the defendant, knowing that
he had previously been convicted in a court of a crime punishable
by imprisonment for a term exceeding one year, did knowingly
possess, in and affecting commerce, a firearm, to wit, a 380-
caliber Hi-Point semi-automatic handgun, which previously had been
shipped and transported in interstate and foreign commerce.

(Title 18, United States Code, Sections 922(g) (1), 924(a) (2),
and 2.)

 

FOREB&RSON

United States Attorney
3
: hs Case 1:19-cr-00506-LAK Document5 Filed 07/11/19 Page 2 of 2

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
v.
AKBAR MEIGHAN,
a/k/a “Meighan Akbar,”
a/k/a “Careem Meig,”

a/k/a “James K Taylor,”

Defendant.

 

INDICTMENT
19 Cr.

(18 U.S.C. §§ 922(g) (1), 924(a) (2) and
2.)

GEOFFREY S. BERMAN
United States Attorney

hay MES

Se ae

Foreperson

 

 

hl AL freolee teri
- (ea aisepees 00/5 Faplun
dies

MS. M66
